                  Case 19-12257       Doc 24        Filed 05/21/19   Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

  In re:

  STAS WRONKA,                                                Case No.: 19-12257-TJC
                                                              Chapter 7
                          Debtor.

                   LINE REQUESTING SCHEDULING CONFERENCE
                        ON MOTION TO DISMISS FOR ABUSE

       John P. Fitzgerald, IIC, Acting United States Trustee for Region 4, by counsel,

respectfully requests that, if the Debtor files a timely response to the Motion to Dismiss for

Abuse, that the Court schedule an initial scheduling conference prior to scheduling a hearing on

the merits as discovery is needed in this matter.


Dated: May 21, 2018                                    JOHN P. FITZGERALD, III
                                                       United States Trustee, Region 4

                                                       By Counsel


                                                       /s/ Lynn A. Kohen
                                                       Lynn A. Kohen, Bar No. 10025
                                                       Trial Attorney
                                                       6305 Ivy Lane, Suite 600
                                                       Greenbelt, MD 20770
                                                       (301) 344-6216
                                                       Fax: (301) 344-8431
                                                       E-mail: lynn.a.kohen@usdoj.gov
                  Case 19-12257       Doc 24    Filed 05/21/19   Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of May, 2019, a true and correct copy of the
Line Requesting Scheduling Conference for the Motion to Dismiss Case for Abuse and proposed
Order were served by ECF notification, upon:

      David E. Lynn    davidlynn@verizon.net,
       ecfnotices@verizon.net;lynndr69031@notify.bestcase.com
      Cheryl E. Rose    trusteerose@aol.com, crose@ecf.axosfs.com

And by first-class mail, postage prepaid, to:

Stas Wronka
14411 Danube Lane
Bowie, MD 20721




                                                   /s/ Lynn A. Kohen
                                                   Lynn A. Kohen
